Citation Nr: 1443722	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy, hypertensive heart disease, and left bundle branch block, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013 the Veteran testified during a hearing at the Muskogee RO before the Board.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current cardiovascular problems arose in service.  Specifically, the Veteran contends that he began experiencing, and was treated for, chest pain in service, and these medical problems were early manifestations of his current heart disorder.  The Veteran further contends that his exposure to herbicides and various other chemicals, while working at an Aviation Hydraulic shop early on during his military career, and while working at a paint shop, led to his current heart problems.  See Statements of Veteran, one of which is dated in July 2011, and the other of which is date stamped as received in August 2012.  

Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's heart, endocrine and vascular system was shown to be normal at the October 1962 medical examination conducted pursuant to his enlistment into service.  In addition, the Veteran denied a history of heart trouble, high or low blood pressure, or pain or pressure in his chest in his medical history report.  The remainder of the service treatment records is absent any complaints of, or treatment for heart problems.  At the January 1983 separation examination, the clinical evaluation of the heart, endocrine, and vascular system was shown to be normal.  Although the Veteran reported a history of pain or pressure in his chest, he denied a history of heart trouble and high or low blood pressure.  

According to the Veteran, he was admitted to the Naval Weapons Center China Lake California Base Hospital in late 1980 or early 1981 with complaints of severe chest pain.  He recalled undergoing an echocardiogram while there, and being placed on medication to help alleviate his symptoms.  The Veteran described feeling excessively tired on a regular basis, and requiring frequent naps throughout the day to help keep him energized after this incident.  The Veteran further recounted how he continually failed the Annual Physical Fitness tests administered by the military after this incident.  See July 2011 and August 2012 Statements of the Veteran

During his hearing, the Veteran testified that he has experienced symptoms of heart problems, to include fatigue and shortness of breath since experiencing, and receiving treatment for, chest pain in service.  See October 2013 Hearing Transcript (T.) pp. 10-11.  

The post-service treatment records reflect that the Veteran underwent an electrocardiogram (EKG) at the VA medical center (VAMC) in Amarillo, Texas in April 2008, the findings of which were shown to be abnormal and specifically reflected findings of left axis deviation and left bundle branch block.  In a June 2008 letter, the Veteran's private physician at Oklahoma Cardiovascular Associates, D.S., M.D., noted that the left bundle branch block pattern was probably benign.  He also noted that the Veteran exhibited dyspnea with exertion, which worsened during certain activities and weather.  The Veteran subsequently underwent another EKG, the results of which showed moderately dilated left ventricle and severely reduced left ventricular (LV) systolic function.  The Doppler analysis revealed mild mitral regurgitation, and mild tricuspid regurgitation.  

VA treatment records dated from June 2009 to June 2010 reflect diagnoses of cardiomyopathy with estimated ejection fraction between 30 to 40 percent, and a history of congestive heart failure.  

The Veteran was afforded a VA (QTC) examination in February 2010, at which time he provided his medical history and described ongoing symptoms of shortness of breath, dizziness and fatigue arising from his current heart condition.  Results from the EKG revealed sinus rhythm, left bundle branch block, and inferior myocardial infarction.  Based on his review of the diagnostic test results, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having cardiomyopathy with history of congestive heart failure, status post myocardial farction, and left bundle branch block.  In an addendum opinion, also dated in February 2010, the examiner noted that the echocardiogram results matched the diagnosis given, and determined that the Veteran's cardiomyopathy was more likely than not caused by his hypertension.  He (the examiner) further indicated that the Veteran's diagnosis had thus changed from cardiomyopathy to "(cardiomyopathy) hypertensive heart disease."  

In addition to the diagnoses mentioned above, the more recent VA treatment records dated from June 2010 to August 2012 (which have been scanned into the Virtual VA claims processing system) reflect that the Veteran has a history of coronary artery disease.  

Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  A response to a Personnel Exchange Information System (PIES) Request for Information indicates that the Veteran served in the Republic of Vietnam from March 1969 to February 1970.  As such; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

Although VA treatment records reflect a history and diagnosis of coronary artery disease, the Veteran has undergone several diagnostic tests throughout the pendency of the appeal, none of which have reflected a diagnosis of coronary artery disease.  Indeed, although the VA records reflect a history and diagnosis of coronary artery disease, these appear to be based more on the Veteran's reported statements, rather than on objective medical findings and test results.  Furthermore, in a May 2012 letter, Dr. S. noted that the Veteran had been found to have an idiopathic cardiomyopathy that was severe, and that cardiac catheterization studies had revealed no coronary artery disease.  Dr. S. further stated that although the Veteran did not have difficulty controlling high blood pressure, his ejection fraction was in the 25 to 30 percent range.  According to Dr. S., "[s]ince there is no obvious etiology for the Veteran's cardiomyopathy, such as coronary disease or hypertension, one has to presume the possibility that Agent Orange could have been involved with his heart failure."  

The Board acknowledges that this statement alludes to a possible connection between the Veteran's current heart problems and service.  However, the Board finds that this opinion also suffers from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  In addition, this opinion appears to directly contradict the February 2010 opinion issued by the QTC examiner, which relates the Veteran's cardiomyopathy to his hypertension.  

Moreover, the Board finds the February 2010 QTC opinion to be inadequate for a number of reasons.  First, the examiner did not provide an explanation as to how he arrived at the conclusion that the Veteran's cardiomyopathy was related to his hypertension rather than his military service.  Specifically, he did not cite to, or discuss, what medical principles he relied upon, and/or what he derived from the Veteran's medical history and medical records that led him towards this conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Furthermore, in reaching his conclusion, the examiner did not address the Veteran's conceded in-service herbicide exposure, as well as his reported exposure to various types of chemicals while working at an Aviation Hydraulic ship early on during his period of service.  The examiner also did not address the significance of the January 1983 separation examination which documented the Veteran's reported history of pain or pressure in his chest.  Indeed, the examiner did not discuss whether these symptoms may have been potential signs of cardiovascular problems and/or early manifestations of the Veteran's current heart disorder.  In addition, the VA examiner also did not address the Veteran's ongoing complaints of fatigue and shortness of breath since his reported hospitalization for chest pain in service.  As such, the Board finds that the February 2010 medical opinion was not predicated on a complete review of the claims file.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds that the Veteran's claim of service connection for a heart disorder must be remanded for a new VA examination and a clarifying medical opinion.  

In addition, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his cardiac symptoms that are not already on file.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. Request from the NPRC, or other appropriate source, any inpatient and/or outpatient hospital records from the Naval Weapons Center China Lake California Base Hospital reflecting treatment for the Veteran's symptoms of chest pain in service sometime between 1980 and 1981.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  All available service records should be associated with the Veteran's claims folder.  

2. Ask the Veteran to provide the current address for Dr. D.S., as well as the address of any other physician(s) with whom he has received treatment for his cardiac problems, and the specific dates in which he received treatment with these physicians.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from these medical providers and treatment facility.  

Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  

3. Request records of relevant cardiac treatment that the Veteran may have received at the Amarillo VAMC since August 2012.  Copies of such records which are available should be associated with the claims folder.  

4. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA cardiologist to determine the nature and etiology of any heart disorder present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the January 1983 separation examination report which reflects the Veteran's reported history of chest pain.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any heart disorder diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded in-service herbicide exposure, and/or his reported exposure to various types of chemicals while working at a paint shop and/or while working at an Aviation Hydraulic shop in service.  The examiner should address the Veteran's reported history of chest pain upon separation in January 1983, as well as any potential medical findings obtained which reflect treatment for symptoms of chest pain in service.  In addressing these records, the examiner should discuss whether these complaints, and potential medical findings were early manifestations, or led to the development, of any current cardiovascular disorder.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced ongoing symptoms analogous to a heart condition since military service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he/she must reconcile this conclusion with the May 2012 opinion issued by Dr. S., and provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



